Case 2:19-cv-00750-RSWL-SS Document 57 Filed 01/07/20 Page 1 of 2 Page ID #:634

   1                                                                           JS6
   2
   3
   4
   5
   6
   7
   8
                          UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10   JOHN DOE, an individual,               )   Case No.: 2:19-cv-00750-RSWL (SSx)
  11                                          )
                    Plaintiff,                )   ORDER SUBSTITUTING SKY
  12                                          )   ALVES AS PLAINTIFF AND
              vs.                             )   DISMISSING CASE WITH
  13
                                              )   PREJUDICE IN ITS ENTIRETY
  14   KEVIN SPACEY FOWLER, an                )
  15   individual, and DOES 1-9, inclusive.   )
                                              )
  16                Defendant.                )   Complaint Filed: September 27, 2018
  17                                          )
  18
  19
  20
  21
  22
  23
  24
  25
  26 ///
  27 ///
  28 ///


            ORDER SUBSTITUTING SKY ALVES AS PLAINTIFF AND DISMISSING CASE WITH
                                PREJUDICE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 57 Filed 01/07/20 Page 2 of 2 Page ID #:635
